Case 4:18-cv-01044-HSG Document 240-4 Filed 07/30/19 Page 1 of 2

EXHIBIT C
oO CoO SN DBD A F&F WY NH —

NO NO FY HO NH NH NH HO NO =| KR RB ee eRe er ee ee ee
oo NO A BR WY NO SY CS Oo OHO HN DH HW FP WY NYY S| OS

Case 4:18-cv-01044-HSG Document 240-4 Filed 07/30/19 Page 2 of 2

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS

of TECHSHOP, INC., )
) [PROPOSED] PERMANENT
Plaintiff, ) INJUNCTION
)
vs. ) Judge: Hon. Haywood S. Gilliam, Jr.
)
DAN RASURE, et al. )
)
Defendants. )

 

 

 

THE COURT having considered the evidence admitted at trial and the arguments of
counsel, hereby GRANTS TechShop’s motion for entry of a permanent injunction.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants Dan
Rasure, TechShop 2.0 LLC, and TechShop 2.0 San Francisco LLC, and their agents,
accountants, employees, attorneys, and all persons in active concert or participation with them
who receive actual notice of this Order, and each of them, be and are hereby permanently
restrained and enjoined from further infringing the “TechShop” trademark by using “TechShop
2.0” and “theShop.build”, variations thereof, or other terms likely to cause confusion as to the
association or sponsorship of TechShop with Defendants.

IT IS SO ORDERED.

Dated July , 2019

 

HON. HAYWARD S. GILLIAM, JR.
United States District Court Judge

Page 1

 
